DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 30th, 2022 has been entered. Claims 1, 10, 11, & 13 have been amended. Claims 1-15 remain pending. The amendments overcome the previous objections and 112(b) rejections.
Response to Arguments
Applicant's arguments filed June 30th, 2022 have been fully considered but they are not persuasive. Regarding independent claim 1, applicant argues that one of ordinary skill in the art would not have been motivated to introduce the radiopaque marker of Buelna in the device of Orphanos, as the radiopaque marker is formed of a series of radiopaque wires 24 and the introduction of additional wires (e.g. the radiopaque wire 24) within the length of the elongated body of Orphanos would create the likelihood mechanical interference and failure between the endoscope 116 and the elongated body 102/dissection tip 120 of Orphanos. Applicant further argues that Buelna fails to teach of suggest a visual cue that is configured to designate a location of at least one cutting portion when it is moved longitudinally over the tip at the distal end of the elongated body. The examiner respectfully disagrees, as Buelna teaches that the visual cue (e.g. radiopaque marker pattern 22) is made up of lines which are relatively thin, and the radiopaque lines can be made up of wires or are in the nature of radiopaque inks ([Col. 4, lines 26-31]), it is the examiners position that radiopaque ink carried by the elongated body/tip of Orphanos would not create the likelihood of mechanical interference and failure between the endoscope 116 and the elongated body 102/dissection tip 120. Buelna further teaches that the radiopaque marker pattern 22 is carried by the cutting element support and through the use of fluoroscopic viewing of the radiopaque pattern 22 a user can determine the orientation of the cutting element 18 ([Col. 3, lines 60-67]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos et al. (US 20160317171 A1) in view of Buelna (US 5, 209,749 A), hereinafter Orphanos in view of Buelna.
Regarding claim 1, Orphanos et al discloses a surgical device comprising: an elongated body ([0027]; Figure 1A—element 102) terminating in a tip at a distal end of the body ([0027]; Figure 1A—element 106 & 120), the elongated body including an endoscopic lumen ([0030] & [0031]; Figure 1A—element 103), extending along the length of the elongated body ([0030] & [0031]), through which an endoscope may be advanced into the tip for visualizing procedures performed by the surgical device ([0030] & [0031]; Figure 1A—element 116); a cutting unit ([0027] & [0039]; Figure 1A—element 150) having a first cutting portion ([0039]; Figure 3A & 3B—element 302 & 310) and a second cutting portion ([0039]; Figure 3A & 3B—element 304 & 312) moveable in a longitudinal direction relative to the elongated body toward the distal end ([0040]; Figures 3A-3C—elements 302 & 304), at least one cutting portion being rotatable relative to the other cutting portion circumferentially about the tip ([0040]; Figure 3A & 3B—elements 310 & 312);
Orphanos does not disclose a visual cue on the tip to designate a location of at least one cutting portion when it is moved longitudinally over the tip at the distal end of the elongated body.
Buelna teaches a cutter assembly (Col. 2, lines 55-65]; Figure 1—element 10) comprising an elongated body/cutting element support and tip ([Col. 2, lines 55-65]; Figure 1—element 12]), the cutting element support comprising a proximal portion and a distal portion ([Col. 2, lines 55-65]; Figure 1—element 17 & 14), a cutting element ([Col. 2, lines 55-65] & [Col. 3, lines 60-67]; Figure 1—element 18), and a visual cue on the tip ([Col. 3, lines 60-67] & [Col. 4, lines 26-31]; Figure 1—element 22; the cutting element support 12 carries a radiopaque marker pattern 22; the radiopaque marker pattern is made up of line which are relatively thin, the lines can be made up of wires or are in the nature of radiopaque inks) to designate a location of at least one cutting portion when it is moved longitudinally over the tip at the distal end of the elongated body ([Col. 3, lines 60-67]; Figure 1—element 18; by fluoroscopic viewing of the radiopaque pattern, a user can determine the orientation of the cutting element 18 about the longitudinal axis).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cutter assembly, as disclosed by Orphanos, to include the teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker allows  the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), the radiopaque marker also allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cutter assembly, as disclosed by Orphanos, to include the teachings of Buelna, as such a modification would allow for the cutting element to be oriented in a desired position and allow for the user to determine the position of the cutting element.
Regarding claim 2, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Orphanos further discloses wherein the first cutting portion and the second cutting portion move in the longitudinal direction from a retracted position ([0040]; Figure 3A—cutting portion elements 150, 310, & 312 shown in a retracted position) to an extended position over the tip ([0040]; Figure 3B—cutting portion elements 150, 310, & 312 shown in an extended position). 
Regarding claim 3, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue ([Col. 3, line 60-67] & [Col. 4, lines 26-31]; Figure 1—element 22) is at least one of an indentation, protrusion, and marking ([Col. 3, line 60 – Col. 4, line 2]; radiopaque marker). The examiner notes the rest are in the alternative.
Regarding claim 4, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
	Buelna further teaches wherein the visual cue is at least one of a vertical line ([Col. 4, lines 26-49]; Figure 1 & 2—elements 22, 28, & 30), a horizonal line, an arrow, a dot, and a dotted line. The examiner notes the rest are in the alternative.
Regarding claim 5, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Orphanos further discloses wherein the first cutting portion being rotatable as a blade and the second cutting portion being static as an anvil ([0040]; one cutting portion may be stationary and the other may rotate clockwise and counterclockwise toward the stationary cutting portion). 
Regarding claim 6, Orphanos in view of Buelna disclose all of the limitations of claim 5, as described above. 
Orphanos does not disclose wherein the wherein the visual cue indicates where the anvil will extend in the longitudinal direction from the elongated body.
Buelna further teaches wherein the visual cue indicates where the anvil will extend in the longitudinal direction from the elongated body ([Col 3, line 60 – Col. 4, line 25]; the marker indicated the orientation of the cutting element).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cutter assembly, as disclosed by Orphanos, to include the teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker allows  the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), the radiopaque marker also allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cutter assembly, as disclosed by Orphanos, to include the teachings of Buelna, as such a modification would allow for the cutting element to be oriented in a desired position and allow for the user to determine the position of the cutting element.
Regarding claim 7, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue is in a field of view of an operator and visualizable on an electronic display ([Col. 3, lines 60-67]; via fluoroscopic viewing of the markers the user can determine orientation of the cutting element).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cutter assembly, as disclosed by Orphanos, to include the further teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker, via fluoroscopic viewing, allows the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), and allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscopic device, as disclosed by Orphanos, to include the teachings of Buelna, as such a modification would allow for the cutting element to be oriented in a desired position and allow for the user to determine the position of the cutting element.
Regarding claim 8, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above. 
Buelna further teaches wherein the visual cue is located on one of an internal surface of the tip (Col. 4, lines 50 – Col. 5, line 12]; Figure 1—element 22) or an external surface of the tip. The examiner notes the rest are in the alternative.
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cutter assembly, as disclosed by Orphanos, to include the teachings of Buelna, as described above, as both references and the claimed invention are directed toward surgical devices with cutter assemblies. As disclosed by Buelna, the radiopaque marker allows  the user to determine the orientation of the cutting element, adjust the position of the cutting element relative to the marker so as to align the cutting element in a desired orientation of incising a body vessel ([Col. 1, line 64 – Col. 2, line 16]), the radiopaque marker also allows the surgeon to readily align and control the cutting element in the desired direction ([Col. 2, lines 22-31]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cutter assembly, as disclosed by Orphanos, to include the teachings of Buelna, as such a modification would allow for the cutting element to be oriented in a desired position and allow for the user to determine the position of the cutting element.
	Regarding claim 9, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses a biasing member ([0054]; Figure 7A—element 605) configured to move the cutting portions from an open position ([0054]; Figure 7B—element “O”)  where the cutting portions are spaced away from one another to a closed position where the cutting portions are in contact with one another ([0054]; Figure 7A—element “C”).
Regarding claim 10, Orphanos in view of Buelna disclose all of the limitations of claim 9, as described above.
Orphanos further discloses a rotation control collar ([0050] & [0054]; Figure 7B—element 604) disposed at the proximal end of the elongated body ([0050])  for moving the cutting portions from the closed position to the open position ([0054]; Figure 7B—element “O”), and the biasing member is coupled to the rotation control collar to return the cutting portions to the closed position ([0054]; Figure 7A—element “C”).
Regarding claim 11, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the first cutting portion and the second cutting ([0041]; Figures 3A-3C—elements 310 & 312) are configured to be energized for sealing, cutting or both of a captured blood vessel therebetween ([0041]).
Regarding claim 12, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the first cutting portion has a sharpened edge ([0042]; Figures 3A-3C—elements 310 & 312; one of the edges of one cutting portion may be sharpened) and an edge of the second cutting portion facing the sharpened edge of the first cutting portion is flat ([0042]; the opposing edge on the other cutting portion may be leveled/flat so that the sharp edge on the first cutting portion opposes/faces the flat edge on the second cutting portion).
Regarding claim 13, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the first cutting portion is stationary ([0040]; Figure 3A-3C—element 310) and the second cutting portion is rotatable about the tip away the first cutting portion ([0040] & [0054]; Figures 3A-3C—element 312; one of the cutting portions may be stationary (i.e. element 310) while the other (i.e. element 312) may rotate clockwise and counterclockwise toward the stationary cutting portion).
Regarding claim 14, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the second cutting portion is bi-directionally rotatable about the tip ([0040]; one of the cutting portions may be stationary (i.e. element 310) while the other (i.e. element 312) may rotate clockwise and counterclockwise toward the stationary cutting portion).
Regarding claim 15, Orphanos in view of Buelna disclose all of the limitations of claim 1, as described above.
Orphanos further discloses wherein the tip ([0047]; Figure 5A & 5B—element 120) includes a stiff transition element ([0047]; Figure 5A & 5B—element 514) having a cut-out ([0047]; Figure 5A—element 512) to permit the cutting portions to extend therethrough ([0047]; Figure 5B—elements 310 & 312).
Conclusion
Accordingly, claims 1-15 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794